DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2022 has been considered by the examiner.

Status of the Claims
The claims filed 08/22/2022 is acknowledged.
Claims 1-21 and 2-27 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16, 18-21, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018030463 A1 (IDS dated 03/19/2021), also published as US 20190169206, in view of Simone, US 20160250213 A1, and Byrn, Antimicrobial Agents and Chemotherapy, 59, 3, 2015 as evidenced by Pimovidir, MCE, 2022.

Kawai, US 20190169206 A1 (Kawai, ‘206) is an English translation of WO 2018030463 published 02/15/2018 in Japanese. Citations in this rejection refer to the US document.
Kawai ‘206 teaches formulations containing the compounds of the presently claimed invention and their use for treating patients having influenza. Kawai teaches the compounds have inhibitory activity on cap-dependent endonuclease in vivo after administration (Kawai, e.g., 0031) which inhibits synthesis of virus mRNA (Kawai, e.g., 0004). 
Applicable to claims 2-9: Kawai, ‘206 teaches the method comprising administering a single dose. Kawai, ‘206 teaches the method comprising administering a dose of 10-80 or 5-40 mg. Kawai, ‘206 teaches the method comprising administering a dose once daily. Kawai, ‘206 teaches the method comprising administering the dose orally. See Kawai, ‘206, e.g., 0188.
Claims 10-11: Kawai, ‘206 teaches the method comprising administering a combination with other drugs, e.g., neuraminidase inhibitor such as oseltamivir, zanamivir, peramivir, inabiru. See Kawai, e.g., 0189. 
Claims 12-14: Kawai, ‘206 teaches the method comprising administering the formulation to subjects having influenza to treat symptoms and/or diseases which are induced by influenza virus. Symptoms include cold like symptoms such as nasal secretion, nasal congestions, i.e., respiratory symptom. Fever, i.e., when a body temperature of the subject increases from a normal temperature of the subject. See Kawai, ‘206, e.g., 0180. Additional symptoms are found in ¶ 0181, which include cough, sore throat, nasal congestion, headache, feverishness, chills, muscle pain, joint pain, and fatigue. 
Claims 15-16: Since Kawai, ‘206 teaches the same effective amount claimed, the prior art teaches an effective amount sufficient to achieve the effects recited in claims 15-16. Further, Kawai, ‘206 teaches compounds of the invention reduce the influenza virus in the body in a short period of time. Therefore, the compounds and methods are useful for treating and/or preventing influenza virus infectious diseases. The effect of decreasing the influenza virus amount in the body is observed within 72 hours, more preferably within 24 hours. See Kawai ‘206, 0182. 
Claims 19-20: Kawai ‘206 teaches dosage forms including tablets, powders, granules, capsules, suspensions, syrups, elixirs, injectables, nose drops. See Kawai ‘206, e.g., 0187. Kawai ‘206 teaches tablet, powder, granule, capsule, pill, film, suspension, emulsion, elixir, syrup, lemonade, spirit, aromatic water, extract, decoction, tincture, sugar-coated tablets, film coated tablets, enteric coated tablet, sustained release tablet, troche tablet, sublingual tablet, buccal tablet, chewable tablet, dry syrup, soft capsule, microcapsule or sustained release capsule (Kawai ‘206, e.g., ¶ 0028, pg. 13). 
Claim 20: Kawai ‘206 teaches injection, infusion, eye drop, nose drop, ear drop, aerosol, inhalation, lotion, impregnation, liniment, mouthwash, enema, ointment, plaster, jelly, cream, patch, cataplasm, external powder, suppository. See Kawai ‘206, e.g., ¶ 28, pg. 13.

Claims 26-27: Claims 26-27 recite negative limitations which refer to the patient population on which the claimed method is practiced.
Kawai ‘206 does not expressly teach the subject is not a patient who requires hospitalization for severe influenza during the hospitalization. However, since Kawai ‘206 does not teach methods which are limited to the recited patient populations, Kawai ‘206 meets these limitations.
Kawai ‘206 does not expressly teach the subject is not a patient who has severity and complication risk factors or who requires hospitalization for severe influenza or who requires an extension of hospitalization because of influenza infection during the hospitalization.  However, since Kawai ‘206 does not teach methods which are limited to the recited patient populations, Kawai ‘206 meets these limitations.

Kawai ‘206 does not expressly teach administering initially the pharmaceutical formulation at least 96 hours after an onset of influenza in a subject.

Simone teaches methods for treating influenza like those of Kawai ‘206, which method includes administering antiviral agents which are useful for inhibiting virus replication, treating or reducing the severity of influenza infection and reducing incidence of influenza infections in patients. Simone teaches the method is practiced by administering the drug to a subject within 48 hours of symptom onset, or within 96 hours of symptom onset (Simone, e.g., 0178). Symptoms include nasal congestion, sore throat, cough, aches, fatigue, headache, chills/sweats (Simone, e.g., 0178). The claimed time frame overlaps with the time frame of Simone, i.e., within 96 hours of symptom onset, since within 96 hours includes 96 hours. Simone’s teaching of 96 hours is also within the range of at least 96 hours after and on or before about 120 hours recited in claim 18. Simone teaches the time frame is effective for treating influenza virus infection, i.e., effective for the reduction or amelioration of the progression, severity and/or duration of influenza virus conditions (Simone, e.g., 0162). Simone teaches the compound is a PB2 inhibitor (Simone, e.g., 0370) which inhibits viral replication (Simone, e.g., 0147).
The Pimovidir document serves as evidence that Compound (I) of Simone (Simone, e.g., 0016) is also known as VX-787.
Like Simone and Kawai, Bryn teaches treating influenza with viral replication inhibitors, e.g., VX-787 of Simone which is a PB2 inhibitor (Bryn, e.g., Title), at 96 hours after onset of influenza infection is effective for complete protection from death relative to vehicle (Bryn, e.g., pg. 1577, Fig. 8E) and still provides some protection from death when administered at 120 hours after onset of influenza infection relative to vehicle in a dose dependent manner (Bryn, e.g., pg. 1577, Fig. 8F). From Bryn, one skilled in the art is taught that antiviral drugs which inhibit viral replication and proliferation can be administered to patients at 96 hours up to 120 hours post infection with a reasonable expectation of some benefit, e.g., reduced mortality risk and reduced weight loss, in a dose dependent manner. Bryn also teaches PB2 and PA endonuclease are both subunits of the viral polymerase (Bryn, e.g., 1569, C2, paragraph 2 – 1570, C1, paragraph 1.
As evidenced by Bryn the PB2 target of Simone and Bryn, as well as the PA endonuclease target of Kawai, were each a target for the viral polymerase of influenza to stop viral replication. Based on the teachings of Brynn, one skilled in the art understood that compounds targeting viral replication by inhibiting the polymerase could be administered within a similar window of time. Thus, although Kawai does not expressly teach practicing a method for treating influenza in a subject comprising administering the claimed compound 96 hours after onset of influenza, the skilled artisan would have found it obvious to do so with a reasonable expectation of success because Simone and Bryn teach administering therapeutic compounds targeting a polymerase subunit within the claimed timeframe. Since Bryn demonstrates some evidence of success (Bryn) administering compounds targeting the PB2 subunit of the influenza polymerase at 96 and 120 hours after influenza onset, the skilled artisan would have had a reasonable expectation of successfully modifying Kawai’s method by administering the claimed compound up to 96 hours, or even 120 hours, after the onset of influenza with a reasonable expectation of success. 
It would have been prima facie obvious before the filing date of the presently claimed invention to modify a method as understood from Kawai ‘206 by administering the formulation to the subject having influenza within the time frame suggested by Simone and Bryn with a reasonable expectation of success. Since both Kawai ‘206 and Simone recognize the same symptoms as indicia for influenza infection the skilled artisan would have been motivated to administer antiviral drugs which target the influenza polymerase within the onset of symptoms time frame expressed in Simone and Bryn with a reasonable expectation for successfully achieving the reduction or amelioration of the progression, severity and/or duration of influenza virus mediated conditions with a reasonable expectation of success.
Accordingly, the subject matter of instant claims 1-16, 18-21, and 26-27 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claims 1-16, 18-21, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016175224 A1 in view of Simone, US 20160250213 A1, and Byrn, Antimicrobial Agents and Chemotherapy, 59, 3, 2015 as evidenced by Pimovidir, MCE, 2022.

Kawai, US 20180118760 (Kawai, ‘760) is an English translation of WO 2016175224 published 4/27/2016 in Japanese. Citations in this rejection refer to the US document.

Kawai ‘760 teaches the compounds of the presently claimed invention (Kawai ‘760, e.g., claim 14). Kawai ‘760 teaches administering formulations containing the compounds to treat symptoms and/or diseases which are induced by influenza virus, i.e., subjects having influenza.
Applicable to claims 2-9: Kawai ‘760 teaches administering a dose of from 0.05 to 500 mg. The claimed range is within the range suggested by Kawai. Kawai teaches one dose per day. Kawai teaches the formulation administered orally. Kawai teaches a single dose, or the dose may be divided if necessary. See Kawai ‘760, e.g., 0295. Compounds may be administered orally or parenterally (Kawai ‘760, e.g., 0294). 
Claims 10-11: Kawai ‘760, e.g., 0182, teaches administration in combination with other drugs, e.g., neuraminidase inhibitor such as oseltamivir, zanamivir, peramivir, or inabiru. 
Claims 12-14: Kawai ‘760 teaches administering the formulation to treat symptoms and/or diseases which are induced by influenza virus. Symptoms include cold like symptoms such as nasal secretion, nasal congestions, cough, i.e., respiratory symptom. Additional symptoms include headache, muscular pain, general malaise (fatigue), fever, i.e., when a body temperature of the subject increases from a normal temperature of the subject. See Kawai ‘760, e.g., 0290. 
Claims 15-16: Since Kawai ‘760 teaches the same effective amount claimed, Kawai ‘760 teaches an effective amount sufficient to achieve the effects recited in claims 15-16. Further, Kawai ‘760 teaches compounds of the invention inhibit growth activity of influenza virus (Kawai, e.g., 0027). The compounds and methods are useful for treating and/or preventing influenza virus symptoms and infectious diseases (Kawai ‘760, e.g., 0290). 
Claims 19-20: Kawai teaches dosage forms including tablet, powder, granule, capsule, pill, film, suspension, emulsion, elixir, syrup, lemonade, spirit, aromatic water, extract, decoction, tincture (Kawai ‘760, e.g., pg. 10:c2:23), sugar-coated tablets, film coated tablets, enteric coated tablet, sustained release tablet, troche tablet, sublingual tablet, buccal tablet, chewable tablet, dry syrup, soft capsule, microcapsule or sustained release capsule (Kawai ‘760, e.g., pg. 11:c1:24). 
Claim 21: Kawai ‘760 teaches injection, infusion, eye drop, nose drop, ear drop, aerosol, inhalation, lotion, impregnation, liniment, mouthwash, enema, ointment, plaster, jelly, cream, patch, cataplasm, external powder, suppository. See (Kawai ‘760, e.g., pg. 11:c1:27).

Claims 26-27: Claims 26-27 recite negative limitations which refer to the patient population on which the claimed method is practiced.
Kawai ‘760 does not expressly teach the subject is not a patient who requires hospitalization for severe influenza during the hospitalization. However, since Kawai ‘206 does not teach methods which are limited to the recited patient populations, Kawai ‘206 meets these limitations.
Kawai ‘760 does not expressly teach the subject is not a patient who has severity and complication risk factors or who requires hospitalization for severe influenza or who requires an extension of hospitalization because of influenza infection during the hospitalization.  However, since Kawai ‘206 does not teach methods which are limited to the recited patient populations, Kawai ‘206 meets these limitations.

Kawai ‘206 does not expressly teach administering initially the pharmaceutical formulation at least 96 hours after an onset of influenza in a subject.

Simone teaches methods for treating influenza like those of Kawai ‘206, which method includes administering antiviral agents which are useful for inhibiting virus replication, treating or reducing the severity of influenza infection and reducing incidence of influenza infections in patients. Simone teaches the method is practiced by administering the drug to a subject within 48 hours of symptom onset, or within 96 hours of symptom onset (Simone, e.g., 0178). Symptoms include nasal congestion, sore throat, cough, aches, fatigue, headache, chills/sweats (Simone, e.g., 0178). The claimed time frame overlaps with the time frame of Simone, i.e., within 96 hours of symptom onset, since within 96 hours includes 96 hours. Simone’s teaching of 96 hours is also within the range of at least 96 hours after and on or before about 120 hours recited in claim 18. Simone teaches the time frame is effective for treating influenza virus infection, i.e., effective for the reduction or amelioration of the progression, severity and/or duration of influenza virus conditions (Simone, e.g., 0162). Simone teaches the compound is a PB2 inhibitor (Simone, e.g., 0370) which inhibits viral replication (Simone, e.g., 0147).
The Pimovidir document serves as evidence that Compound (I) of Simone (Simone, e.g., 0016) is also known as VX-787.
Like Simone and Kawai, Bryn teaches treating influenza with viral replication inhibitors, e.g., VX-787 of Simone which is a PB2 inhibitor (Bryn, e.g., Title), at 96 hours after onset of influenza infection is effective for complete protection from death relative to vehicle (Bryn, e.g., pg. 1577, Fig. 8E) and still provides some protection from death when administered at 120 hours after onset of influenza infection relative to vehicle in a dose dependent manner (Bryn, e.g., pg. 1577, Fig. 8F). From Bryn, one skilled in the art is taught that antiviral drugs which inhibit viral replication and proliferation can be administered to patients at 96 hours up to 120 hours post infection with a reasonable expectation of some benefit, e.g., reduced mortality risk and reduced weight loss, in a dose dependent manner. Bryn also teaches PB2 and PA endonuclease are both subunits of the viral polymerase (Bryn, e.g., 1569, C2, paragraph 2 – 1570, C1, paragraph 1.
As evidenced by Bryn the PB2 target of Simone and Bryn, as well as the PA endonuclease target of Kawai were both targets for the viral polymerase of influenza to stop viral replication. Based on the teachings of Brynn, one skilled in the art understood that compounds targeting viral replication by inhibiting the polymerase could be administered within a similar window of time. Thus, although Kawai does not expressly teach practicing a method for treating influenza in a subject comprising administering the claimed compound 96 hours after onset of influenza, the skilled artisan would have found it obvious to do so with a reasonable expectation of success because Simone and Bryn teach administering therapeutic compounds targeting a polymerase subunit within the claimed timeframe. Since Bryn demonstrates some evidence of success (Bryn) administering compounds targeting the PB2 subunit of the influenza polymerase at 96 and 120 hours after influenza onset, the skilled artisan would have had a reasonable expectation of successfully modifying Kawai’s method by administering the claimed compound up to 96 hours, or even 120 hours, after the onset of influenza with a reasonable expectation of success. 
It would have been prima facie obvious before the filing date of the presently claimed invention to modify a method as understood from Kawai ‘206 by administering the formulation to the subject having influenza within the time frame suggested by Simone and Bryn with a reasonable expectation of success. Since both Kawai and Simone recognize the same symptoms as indicia for influenza infection the skilled artisan would have been motivated to administer antiviral drugs which target the influenza polymerase within the onset of symptoms time frame expressed in Simone and Bryn with a reasonable expectation for successfully achieving the reduction or amelioration of the progression, severity and/or duration of influenza virus mediated conditions with a reasonable expectation of success.
Accordingly, the subject matter of instant claims 1-16, 18-21, and 26-27 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016175224 A1 in view of Simone, US 20160250213 A1, and Byrn, Antimicrobial Agents and Chemotherapy, 59, 3, 2015 as evidenced by Pimovidir, MCE, 2022; 
or alternatively WO 2018030463 A1 in view of Simone, US 20160250213 A1, and Byrn, Antimicrobial Agents and Chemotherapy, 59, 3, 2015 as evidenced by Pimovidir, MCE, 2022, as applied to claims 1-16, 18-21, and 26-27 above, and further in view of Haller, US 20050147623.
The combined teachings of Kawai, Simone, and Byrn as evidenced by Pimovidir enumerated above apply here. The combined teachings of Kawai, Simone, and Byrn teach a method according to claim 1. 
With respect to claim 17: Simone explains viral titer is a measure of virus concentration employing serial dilution to obtain approximate quantitative information form an analytical procedure. The titer corresponds to the highest dilution factor that still yields a positive reading. It represents the lowest concentration of virus that sill infects cells. See Simone, e.g., 0161.
However, the combined teachings of Kawai, Simone, and Byrn as evidenced by Pimovidir do not expressly teach a quantitative value within the scope of claim 17.
Haller teaches log10 TCID50/ml values within the claimed range, e.g., 8, 8.6, 7, etc., are representative of post infection values.
It would have been prima facie obvious before the filing date of the presently claimed invention to practice a method as understood from the combined teachings of Kawai, Simone, and Byrn as evidenced by Pimovidir by administering the formulation to the subject having log10 TCID50/ml values similar to those reported in Haller with a reasonable expectation of success. The skilled artisan would have been motivated to do this because Haller suggests values within the claimed range were known and expected for subjects infected with influenza. This means viral titers within the claimed range would have been recognized as a qualitative measure of influenza virus expected by those exhibiting influenza symptoms and suffering from an active influenza viral infection. The skilled artisan would have had a reasonable expectation of success since viral titer in the claimed range would have been recognized as a confirmation of influenza infection and would have offered a further assurance that antivirals known for treating influenza virus such those of Kawai would likely help the patient.
Accordingly, the subject matter of instant claim 17 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed to anti-influenza formulations having the same structure as those recited in the instant claims. For the sake of brevity, these have been summarized as below: 

Claim(s) 1-21 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 1-25 of US 16825263 in view of WO 2018030463 A1 in view of Simone, US 20160250213 A1, and Byrn, Antimicrobial Agents and Chemotherapy, 59, 3, 2015 as evidenced by Pimovidir, MCE, 2022; and Haller, US 2005147623.
The reference Application claims a method for treating influenza using compounds of the presently claimed invention (claim 1). 

Claim(s) 1-21 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 1-29 of US 16991451 in view of WO 2018030463 A1 in view of Simone, US 20160250213 A1, and Byrn, Antimicrobial Agents and Chemotherapy, 59, 3, 2015 as evidenced by Pimovidir, MCE, 2022; Haller, US 2005147623.
The reference Application claims a method for treating influenza using compounds of the presently claimed invention (claim 1). 

Claim(s) 1-21 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 1-33 of US 16764067 in view of WO 2018030463 A1 in view of Simone, US 20160250213 A1, and Byrn, Antimicrobial Agents and Chemotherapy, 59, 3, 2015 as evidenced by Pimovidir, MCE, 2022; Haller, US 2005147623.
The reference Application claims a method for treating influenza using compounds of the presently claimed invention (claims 30-33). 

Claim(s) 1-21 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 25-81 of US 16937877 in view of WO 2018030463 A1 in view of Simone, US 20160250213 A1, and Byrn, Antimicrobial Agents and Chemotherapy, 59, 3, 2015 as evidenced by Pimovidir, MCE, 2022; Haller, US 2005147623.
The reference Application claims a method for treating influenza using compounds of the presently claimed invention (claims 1 and 44). 

Claim(s) 1-21 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 53-72 of US 16830764 in view of WO 2018030463 A1 in view of Simone, US 20160250213 A1, and Byrn, Antimicrobial Agents and Chemotherapy, 59, 3, 2015 as evidenced by Pimovidir, MCE, 2022; Haller, US 2005147623.
The reference Application claims a method for treating influenza using compounds of the presently claimed invention (claim 53). 

Claim(s) 1-21 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 1-30 of US 16814669 in view of WO 2018030463 A1 in view of Simone, US 20160250213 A1, and Byrn, Antimicrobial Agents and Chemotherapy, 59, 3, 2015 as evidenced by Pimovidir, MCE, 2022; Haller, US 2005147623.
The reference Application claims a method for treating influenza using compounds of the presently claimed invention (claim 1). 

Claim(s) 1-21 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 1-20 of US 16826623 in view of WO 2018030463 A1 in view of Simone, US 20160250213 A1, and Byrn, Antimicrobial Agents and Chemotherapy, 59, 3, 2015 as evidenced by Pimovidir, MCE, 2022; Haller, US 2005147623.
The reference Application claims compounds of the present claims and anti-influenza activity (claims 14 and 17).

Claim(s) 1-21 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 16-18, 20-21, 25-38 of US 16323580 in view of WO 2018030463 A1 in view of Simone, US 20160250213 A1, and Byrn, Antimicrobial Agents and Chemotherapy, 59, 3, 2015 as evidenced by Pimovidir, MCE, 2022.
The reference Application claims a method for treating influenza (claims 27 and 33). Compounds of the present claims (claim 37).

Claim(s) 1-21 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 1-18 of US 15569191 in view of WO 2018030463 A1 in view of Simone, US 20160250213 A1, and Byrn, Antimicrobial Agents and Chemotherapy, 59, 3, 2015 as evidenced by Pimovidir, MCE, 2022; Haller, US 2005147623.
The reference Application claims compounds of the present claims and anti-influenza activity (claims 14 and 17).

Claim(s) 1-21 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 1-18 of US 15569191 in view of WO 2018030463 A1 in view of Simone, US 20160250213 A1, and Byrn, Antimicrobial Agents and Chemotherapy, 59, 3, 2015 as evidenced by Pimovidir, MCE, 2022; Haller, US 2005147623.
The reference Application claims compounds of the present claims and anti-influenza activity (claims 14 and 17).

Obviousness
The claims of the reference applications do not expressly teach wherein the compound(s) are administered at least 96 hours after an onset of influenza in the subject. However, the teachings of Farmer enumerated above cure this deficiency for the reasons enumerated above. 
The claims of the reference applications do not expressly teach the virus titer limitation of claim 17. However, the teachings of Haller cure this deficiency for the reasons enumerated above. 
The claims of the reference applications do not expressly teach the dosage amounts of claims 2-9. However, the teachings of Kawai cure this deficiency for the reasons enumerated above. 

It would have been obvious to one of ordinary skill, before the effective filing date of the presently claimed invention to administer the anti-influenza compounds claimed by the reference applications to subjects having influenza and to modify said methods using known techniques to improve the methods in the same way. The skilled artisan would have been motivated to administer the compounds within 96 hours based on the teachings of Simone and Byrne as evidenced by Pimovidir teaching similar influenza treatment methods with anti-viral compounds at 96 hours or 120 hours with compounds targeting the polymerase. The skilled artisan would have been motivated to administer a dose of the compounds within the range suggested by Kawai since this range was considered effective for the same compounds for treating influenza. The skilled artisan would have been motivated to package the compounds in a suitable container with instructions for the convenience and guidance of the practitioner in the practice of the method. The skilled artisan would have been motivated to administer the compounds to a patient having a viral titer quantitatively measured within the range suggested by Haller because such patients would be considered as having an active influenza virus infection. The skilled artisan would have had a reasonable expectation of success since each of the cited references disclose methods and techniques for treating viral infections. 

Thus, the presently claimed invention would have been prima facie obvious over the subject matter claimed by the reference Applications.

The following are additional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above rejections. Namely, the following US Patents are similarly directed to anti-influenza formulations containing the same compounds as those recited in the instant claims. For the sake of brevity, these have been summarized as below: 

Claims 1-21 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11040048 in view of WO 2018030463 A1, Simone, US 20160250213 A1, Byrn, Antimicrobial Agents and Chemotherapy, 59, 3, 2015 as evidenced by Pimovidir, MCE, 2022; Haller, US 2005147623.
The reference patent claims the same compounds used in methods for treating influenza (claims 4-7).
The claims of the reference patent do not expressly teach wherein the compound(s) are administered initially at least 96 hours after an onset of influenza in the subject. However, the teachings of Simone and Byrn as evidenced by Pimovidir enumerated above cure this deficiency for the reasons enumerated above. 
The claims of the reference patent do not expressly teach the virus titer limitation of claim 17. However, the teachings of Haller cure this deficiency for the reasons enumerated above. 
The claims of the reference patent do not expressly teach the dosage amounts of claims 2-9. However, the teachings of Kawai cure this deficiency for the reasons enumerated above. 

It would have been obvious to one of ordinary skill, before the effective filing date of the presently claimed invention to administer the anti-influenza compounds claimed by the reference patent to subjects having influenza and to modify said methods using known techniques to improve the methods in the same way. The skilled artisan would have been motivated to administer the compounds within 96 hours based on Simone and Byrn teaching similar influenza treatment methods with anti-viral compounds which target the polymerase effective when administered 96 hours or 120 hours after onset. The skilled artisan would have been motivated to administer a dose of the compounds within the range suggested by Kawai since this range was considered effective for the same compounds for treating influenza. The skilled artisan would have been motivated to package the compounds in a suitable container with instructions for the convenience and guidance of the practitioner in the practice of the method. The skilled artisan would have been motivated to administer the compounds to a patient having a viral titer quantitatively measured within the range suggested by Haller because such patients would be considered as having an active influenza virus infection. The skilled artisan would have had a reasonable expectation of success since each of the cited references disclose methods and techniques for treating viral infections. 
Accordingly, the subject matter of instant claims 1-21 and 26-27 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 


Claims 1-21 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10633397 in view of WO 2018030463 A1, Simone, US 20160250213 A1, Byrn, Antimicrobial Agents and Chemotherapy, 59, 3, 2015 as evidenced by Pimovidir, MCE, 2022; Haller, US 2005147623.
The reference patent claims methods for treating a viral disease using the same compounds (claims 1-3), wherein the subject is a human (claim 4), wherein the administration is oral at a dose of about 0.1 mg to about 1000 mg of the compound (claims 5-12).

The claims of the reference patent do not expressly teach wherein the compound(s) are administered initially at least 96 hours after an onset of influenza in the subject. However, the teachings of Simone and Byrn as evidenced by Pimovidir enumerated above cure this deficiency for the same reasons outlined above. 
The claims of the reference patent do not expressly teach the method further comprising reading a dosage instruction on a package or in a package insert for a formulation containing the claimed compounds. However, the teachings of Cretton-Scott cure this deficiency for the reasons enumerated above. 
The claims of the reference patent do not expressly teach the virus titer limitation of claim 17. However, the teachings of Haller cure this deficiency for the reasons enumerated above. 

It would have been obvious to one of ordinary skill, before the effective filing date of the presently claimed invention to administer the anti-influenza compounds claimed by the reference patent to subjects having influenza and to modify said methods using known techniques to improve the methods in the same way. The skilled artisan would have been motivated to administer the compounds within 96 hours based on Simone and Byrn teaching similar influenza treatment methods with anti-viral compounds which target the polymerase effective when administered 96 hours or 120 hours after onset. The skilled artisan would have been motivated to administer a dose of the compounds within the range suggested by Kawai since this range was considered effective for the same compounds for treating influenza. The skilled artisan would have been motivated to package the compounds in a suitable container with instructions for the convenience and guidance of the practitioner in the practice of the method. The skilled artisan would have been motivated to administer the compounds to a patient having a viral titer quantitatively measured within the range suggested by Haller because such patients would be considered as having an active influenza virus infection. The skilled artisan would have had a reasonable expectation of success since each of the cited references disclose methods and techniques for treating viral infections. 
Thus, the presently claimed invention would have been prima facie obvious over the subject matter claimed by the reference Patents.

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but are unpersuasive. 
Applicant has traversed the double patenting rejections and request they be held in abeyance until all rejections other than double patenting rejections in the present application are withdrawn.
The double patenting rejections have been modified in response to Applicant’s amendment.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615                  



/SUSAN T TRAN/Primary Examiner, Art Unit 1615